            Case 2:18-cv-00181-KJD-NJK Document 71 Filed 06/16/20 Page 1 of 2




1
                               UNITED STATES DISTRICT COURT
2
                                      DISTRICT OF NEVADA
3

4
      MARVIN D. RICHARD,                              Case No. 2:18-cv-00181-KJD-NJK
5
           Petitioner,
6                                                     ORDER GRANTING
             v.                                       MOTION FOR EXTENSION OF TIME
7                                                     (ECF NO. 70)
8     JERRY HOWELL, et al.,
9          Respondents.
10

11

12          In this habeas corpus action, after a 60-day extension of time, the petitioner,
13   Marvin D. Richard, represented by appointed counsel, was due to file a reply to
14   Respondents’ answer (ECF No. 66) by June 16, 2020. See Order entered March 29,
15   2018 (ECF No. 14); Order entered April 17, 2020 (ECF No. 69).
16          On June 16, 2020, Richard filed a motion for extension of time (ECF No. 70)
17   requesting a further 45-day extension of time, to July 31, 2020, for his reply. Richard’s
18   counsel states that the extension of time is necessary because of the complexity of the
19   motion to dismiss and his obligations in other cases. Respondents do not oppose the
20   motion for extension of time.
21          The Court finds that Richard’s motion for extension of time is made in good faith
22   and not solely for the purpose of delay, and that there is good cause for the extension of
23   time requested.
24          IT IS THEREFORE ORDERED that Petitioner’s Motion for Extension of Time
25   (ECF No. 70) is GRANTED. Petitioner will have until and including July 31, 2020, to file
26   his reply.
27   ///
28   ///
                                                  1
               Case 2:18-cv-00181-KJD-NJK Document 71 Filed 06/16/20 Page 2 of 2




1              IT IS FURTHER ORDERED that, in all other respects, the schedule for further

2    proceedings set forth in the order entered March 29, 2018 (ECF No. 14) will remain in

3    effect.

4

5                         16 day of ______________________,
               DATED THIS ___         June                  2020.
6

7
                                                      KENT J. DAWSON,
8                                                     UNITED STATES DISTRICT JUDGE
9

10

11

12

13

14

15

16

17

18
19

20

21

22

23

24

25

26

27

28
                                                  2
